DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        Remark
The preliminary amendment filed on April 20, 2020 were filed on April 20, 2020. Claims 3, 9-10, 15, 16,  33, 41, 44, 45 were  amended. Claims 11, 14, 17-32, 34, 36-40, 42, 46 were canceled. 
Claims 1-10, 12-13, 15-16, 33, 35, 41, 43-45 are pending and considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(Moot) The rejection of Claims 1, 2, 3, 9, 13, 15, 16 and 33 under 35 U.S.C. 102 (a) (1) as being anticipated by (US Patent No. 7,588,767A), (US Patent No. 8,784,836B2) or (US Patent Application NO. 2005031643 ) all to Szalay et al. has been moot in view of a new ground of rejection necessitated by Applicants’ amendment.
(New ground of rejection): Claims 4, 15, 16, 33 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent No; 7,888,114 (“114”) or (US Patent No.7,888,091, “091”) or US Patent  No. 8,163,528, or US Patent No 8,236, 541 all to Black M. 
Black teaches in Example 6 describing a use of a mutant thymidine kinase ("VZV tk") as a target for homologous recombination in the construction of stable transfected cells lines, strains or recombinant viruses. In particular, the construction of vaccinia viruses as cloning vectors containing mutant VZV TKs for the selection of recombinant viruses in TK.sup.+ cell lines. Because Varicella-zoster virus (VZV) is an alpha herpes virus that causes chickenpox and herpes zoster (shingles). A construction of Recombinant Vaccinia Virus Plasmids Containing VZV TK Mutants, wherein the mutations occurred from amino acid residue I160L, F161I and L169V or L169F or L169M, L169A (SEQ ID NO: 160, SEQ IO NO: 135, SEQ ID NO: 164, SEQ ID NO: 165-166), A168S (SEQ ID NO: 166 in “091”) or SEQ ID NOS: 141, 148, 166, 160 in Patent “114”). 
Black also describes at paragraph 117, that their present invention also provides a variety of pharmaceutical compositions (or medicaments), comprising one of the above-described thymidine kinase mutants, guanylate kinases, or fusion proteins that can be  a nucleic acid molecule encoded by the vaccinia viral vector along with a pharmaceutically or physiologically acceptable carrier, excipients or diluents.  
Black also describes at paragraph 121 that the present invention also provides methods for inhibiting a pathogenic agent in a warm-blooded animal, comprising administering to the warm-blood animal a vector (e.g., expression vector, viral vector, or viral particle containing a vector), as described above, such that the pathogenic agent is inhibited. Representative examples of pathogenic agents include autoimmune cells, tumor cells, cells which do not express or inappropriately express a particular gene, and cells infected with bacteria, viruses, or other intracellular parasites. As will be evident to one of skill in the art, the amount and frequency of administration will depend, of course, on such factors as the nature and severity of the indication being treated, the desired response, the condition of the patient, and so forth. Typically, the compositions may be administered by a variety of techniques, including for example intraarticularly, intracranially, intradermally, intramuscularly, intraocularly, intraperitoneally, intrathecally, intravenously, subcutaneously or even directly into a tumor (for example, by stereotaxic injection).Therefore, the cited reference anticipates claims 4, 15, 16, 33
          Claim Rejections - 35 USC § 103
The rejection of Claims 35 and 41 under 35 U.S.C. 103 as being unpatentable over (US Patent No. 7,588,767A), (US Patent No. 8,784,836B2) or (US Patent Application NO. 2005031643 ) all to Szalay et al. further in view of Liu et al. (Nature Communications, published on May 2017, 8:14754 | DOI: 10.1038/ncomms14754 | www.nature.com/naturecommunications pages 1-12) and Wildner et al. (Cancer Research 1999, Vol. 59 (2), pp. 410-413) has been removed necessitated by Applicants’ amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
(Maintained) Claims 13 and 44 are still rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been removed necessitated by Applicants amendment and persuasive argument. , as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the reference sequence that the mutation K151E is based from.
(New ground of rejection): Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because it is unclear whether the activity of the variant of HSV TK polypeptide is lost or remained ? The rejection affects all dependent claims 5-10, 12-13, 15-16, 33, 35, 41, 43-45
 				Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 9-10, 13, 15, 16, 33, 35, 41, 45 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the instant case, applicants do not have possession for any of amino acid substitution except the following substitutive mutation set forth below:  L159I, I160L,  F161A, A168Y and L169F
The claims are drawn to a genus of amino acid substitutive mutation at the following posit capable of having catalytic activity for phosphorylation of deoxyguanosine.  
The specification does not describe what kind of substitutive mutation that are deemed capable of having catalytic activity for phosphorylation of deoxyguanosine.
 The specification does not describe which amino acid residue is suitable for substitutive mutation at position 159, 160, 161, 169 and 169 of polynucleotide set forth in SEQ ID NO: 1, such that the specification might reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed. While it seems as if Applicant has only one kind of substation mutation L159I, I160L,  F161A, A168Y and L169F that are deemed capable of having catalytic activity for phosphorylation of deoxyguanosine. One skilled in the art could not immediately recognize or distinguish members of the genus of claimed substitutive mutation at 159, 160, 161, 169 and 169 that are deemed capable of exhibiting a catalytic activity for phosphorylation of deoxyguanosine.
One of ordinary skill in the art could not immediately recognize   or distinguish members of the genus of uncharacterized and undefined nucleic acid sequences.
 MPEP  § 2163.02 states,  "[a] n objective standard for determining compliance with the written description requirement is “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’  ".  The courts have decided: The purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.
The invention is, for purposes of the "written description" inquiry, whatever is now claimed. See   Vas-Cathy, Inc. v. Mahurkar,  935  F.2d  1555, 1563-64, 19 USPQ2d  1111, 1117 (Federal  Circuit,  1991).  Furthermore, the written description provision of 35   USC   § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is  part of the  invention and reference to a potential method  for  isolating  it.  See Fiers v.  Revel, 25   USPQ2d   1601, 1606   (CAFC   1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent   Applications   Under   the   35   U.S.C.   112, paragraph 1,   "'Written   Description” Requirement   (66   FR   1099-1111, January   5, 2001) states, "possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (Id. at 1104).
Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of nucleic acid molecules, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of nucleic acid sequences. Moreover, since the specification has not identified which nucleic acid molecules of the genus of sequences, one skilled in the art would not recognize that Applicant had possession of the claimed invention at the time the application was filed. There is insufficient support the generic claims as provided by the Interim Written Description Guidelines published in the June 15, 1998 Federal Register at Volume 63, Number 114, pages 32639-32645.
The full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648